PER CURIAM.
We affirm the deputy’s denial of past and future medical treatment by Dr. Giulio, since the deputy’s finding that the treatment rendered by Dr. Giulio was not “reasonable and necessary,” Section 440.-13(2)(a), Florida Statutes (1983), was supported by competent, substantial evidence. We also affirm the deputy’s denial of claimant’s claim for TTD benefits. However, the deputy erroneously failed to rule on the question of whether claimant was entitled to TPD benefits, since this issue was ripe for adjudication. Bailey v. Hawes Chrysler-Plymouth, 410 So.2d 986, 987 (Fla. 1st DCA 1982). Accordingly, we remand this cause to the deputy for a ruling on this issue.
AFFIRMED and REMANDED.
SMITH, SHIVERS and BARFIELD, JJ., concur.